                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 PROFESSIONAL NETWORK                                                      CIVIL ACTION
 CONSULTING SERVICES, LLC
                                                                           NO. 19-10774
 VERSUS
                                                                           SECTION M (4)
 TRANE U.S., INC.


                                          ORDER & REASONS

         Before the Court is a motion by defendant Trane U.S., Inc. (“Trane”) for summary

judgment.1 Plaintiff Professional Network Consulting Services, LLC (“PNCS”) responds in

opposition,2 and Trane replies in further support of its motion.3 Having considered the parties’

memoranda, the record, and the applicable law, the Court grants the motion finding that PNCS

cannot prevail on any of its three alleged causes of action.4

I.      BACKGROUND

        This case concerns a malfunctioning heating, ventilation, and air conditioning system

(“HVAC”). PNCS is a limited liability company that operates Vyoone’s Restaurant located at

412 Girod Street, New Orleans, Louisiana (“the property”).5 On June 22, 2016, Vyoone Lewis,

on PNCS’s behalf, signed a lease for the property.6 The property is owned by 425 Notre Dame,

LLC, whose sole member is Susan Brennan.7 The lease required Brennan to buildout the space



        1
          R. Doc. 13.
        2
          R. Doc. 15.
        3
          R. Doc. 21.
        4
          Also, before the Court is Trane’s motion to strike PNCS’s proposed expert witnesses for failure to make
timely expert disclosures. R. Doc. 14. That motion is rendered moot by this Order & Reasons granting Trane’s
motion for summary judgment.
        5
          R. Doc. 1-1 at 1.
        6
          Id.
        7
          R. Doc. 13-3 at 3.
to suit PNCS’s needs.8 To that end, Brennan retained Terrel Fabacher Architects, LLC to

prepare architectural drawings, GenBuilt Construction (“GenBuilt”) to serve as the general

contractor, and ADG New Orleans, LLC (“ADG”) to provide mechanical, electrical, and

plumbing design services.9 ADG’s principal, Lance Bonadona, a professional engineer, also

provided the engineering design for the HVAC system, which was then sent out for bidding by

HVAC contractors.10        Steve’s Air Conditioning & Heating, LLC (“Steve’s A/C”) was the

prevailing bidder.11

       On October 24, 2016, in connection with Steve’s A/C’s bid, Trane provided a proposal to

supply the HVAC equipment for the project.12 The proposal included Trane’s standard terms

and conditions, which are expressly incorporated into the sales agreement by the customer’s

acceptance of the equipment.13 Importantly, the terms and conditions include a choice-of-law

provision stating that New York law applies to the contract, a limited warranty, and a limitation-

of-liability clause that prohibits recovery for lost revenue and lost profits.14

       On March 16, 2017, Trane provided ADG with information regarding the HVAC

system’s product specifications and performance data.15 ADG confirmed that the HVAC system

proposed by Trane met the requirements set forth in ADG’s engineering design, and Trane sold

the HVAC equipment to Steve’s A/C on March 31, 2017.16 By November 3, 2017, Steve’s A/C

had installed the HVAC equipment and Trane had completed the factory startup.17 Steve’s A/C


       8
         R. Doc. 1-1 at 1.
       9
         R. Doc. 13-3 at 3-5.
       10
          Id. at 4.
       11
          R. Doc. 1-1 at 2.
       12
          R. Doc. 13-3 at 4.
       13
          Id.
       14
          Id. at 4-5.
       15
          Id. at 5.
       16
          Id.
       17
          Id.


                                                   2
submitted its bills to GenBuilt, and Brennan paid all costs associated with the purchase of the

HVAC equipment.18

       Vyoone’s Restaurant opened in November 2017.19 In the spring of 2018, Lewis started

noticing that the HVAC system did not operate properly, blowing cold air on cold days and hot

air on hot days, instead of the reverse as was intended.20 Trane representatives visited the

property many times to correct the problem, but they were unsuccessful.21 Eventually, Trane

advised Lewis that she had to enter into a service contract to receive continued repair services.22

       PNCS filed this suit against Trane on March 29, 2019, alleging that the HVAC system

continued to malfunction, and that Vyonne’s Restaurant has lost customers, and thus revenue,

due to the faulty equipment.23 PNCS alleges that, although it “does not know whether the

[s]ystem has design defects, manufacturing defects, or if the [s]ystem is simply wrong for the

[p]roperty … Trane knew or should have known that the [s]ystem was defective.”24 PNCS

alleges three theories of recovery – negligence, stipulation pour autrui, and redhibition – and

seeks damages for past lost profits, plus attorney’s fees and costs.25

       PNCS’s lost profits claim is for the period of December 31, 2017, to April 2019.26 In

April 2019, Lewis hired Cisco’s Heating & Air Conditioning, Inc. (“Cisco’s Heating”) to repair

the HVAC system.27 The repairs were successful, and Brennan paid Cisco’s Heating’s bill.28




       18
          Id. at 5-6.
       19
          R. Doc. 1-1 at 2.
       20
          Id.
       21
          Id. at 2-3.
       22
          Id. at 3.
       23
          Id.
       24
          Id.
       25
          Id. at 3-6; R. Doc. 13-2 at 6.
       26
          R. Doc. 13-2 at 6.
       27
          Id. (which mistakenly refers to Cisco’s Heating as “Sysco,” a phonetic spelling).
       28
          Id.


                                                        3
II.     PENDING MOTION

        Trane moves for summary judgment arguing that PNCS cannot prevail on any of its three

alleged causes of action: negligence, stipulation pour autrui, or redhibition. Trane argues that

PNCS’s negligence claim is barred by the economic loss doctrine because PNCS is seeking lost

profits (that is, economic damages) caused by the operational problems with the HVAC system

itself and PNCS’s inability to use it.29 As to stipulation pour autrui, Trane argues that the only

contract it entered into was with Steve’s A/C and that this contract incorporated Trane’s standard

terms and conditions.30 The terms and conditions specify that New York law applies to the

contract and provide a valid limitation-of-liability clause that precludes recovery for business

interruption, including specifically, lost profits.31 Trane reasons that PNCS is precluded from

recovering lost profits because its rights as an alleged third-party beneficiary can be no greater

than the rights of the direct party to the contract, Steve’s A/C.32 Finally, Trane argues that PNCS

cannot maintain a redhibition cause of action because PNCS was not the purchaser of the

product.33

        In opposition, PNCS argues that, although it did not plead a claim under the Louisiana

Products Liability Act (“LPLA”), Louisiana law applies to this entire action because it is a

products lability action and Louisiana Civil Code article 3545, the choice-of-law provision for

the LPLA, dictates the application of Louisiana law.34 PNCS also argues that the limitation-of-

liability clause in Trane’s terms and conditions is unenforceable because the liability would be


        29
           Id. at 12-13. Trane also argues that PNCS’s negligence claim fails because it is not supported by expert
testimony. Id. at 13-14. As a result of the Court’s application of the economic loss doctrine to bar PNCS’s
negligence claim, it is unnecessary for this Court to reach the issue regarding expert testimony.
        30
           Id. at 8-11.
        31
           Id.
        32
           Id.
        33
           Id. at 11-12.
        34
           R. Doc. 15 at 8-9.


                                                        4
too minimal as compared to the damage, and that even if the clause is enforceable, PNCS is

entitled to recover at least the amount Steve’s A/C paid for the system.35 Further, PNCS argues

that the economic loss doctrine does not apply because PNCS seeks damages for the HVAC

system’s rendering the building unusable.36

III.     LAW & ANALYSIS

       A. Summary Judgment Standard

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the



         35
            Id. at 9-10.
         36
             Id. at 11-12. PNCS also argues that this Court should delay consideration of Trane’s motion for
summary judgment because discovery is not complete. Id. at 8. Rule 56(d) of the Federal Rules of Civil Procedure
provides that “[i]f a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present facts
essential to justify its opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to obtain
affidavits or declarations or to take discovery; or (3) issue any other appropriate order.” To obtain relief under Rule
56(d), the party opposing summary judgment must “set forth a plausible basis for believing that specified facts,
susceptible of collection within a reasonable time frame, probably exist and indicate how the emergent facts, if
adduced, will influence the outcome of the pending summary judgment motion.” Raby v. Livingston, 600 F.3d 552,
561 (5th Cir. 2010) (quotation and citation omitted). PNCS fails to include an affidavit or explain in any way
exactly what it hopes to obtain from discovery and how those facts would affect the pending motion. Rather, PNCS
simply states that outstanding discovery and at least one deposition may provide unspecified pertinent information.
This statement is insufficient to carry PNCS’s burden under Rule 56(d). Therefore, the Court denies PNCS’s Rule
56(d) request as inadequate.


                                                           5
moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).           The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625



                                                 6
(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

        B. Negligence

        To prevail on a negligence claim under Louisiana law, the plaintiff must prove: (1) the

defendant had a duty to conform its conduct to a specific standard (the duty element); (2) the

defendant’s conduct failed to conform to the appropriate standard (the breach element); (3) the

defendant’s substandard conduct was a cause in fact of the plaintiff’s injuries (the cause-in-fact

element); (4) the defendant’s substandard conduct was a legal cause of the plaintiff’s injuries (the

scope of liability or scope of protection element); and (5) the actual damages (the damages

element). Lemann v. Essen Lane Daiquiris, Inc., 923 So. 2d 627, 633 (La. 2006) (citing Fowler

v. Roberts, 556 So. 2d 1, 4 (La. 1989)). A negative answer to any of the inquiries of the duty-

risk analysis results in a determination of no liability. Mathieu v. Imperial Toy Corp., 646 So. 2d

318, 326 (La. 1994).

        In this case, PNCS alleges that Trane breached a duty of care owed to PNCS in the

design, manufacture, and installation of the HVAC system.37 PNCS alleges that the HVAC


        37
           R. Doc. 1-1 at 4. PNCS’s claim for negligent design, manufacture, or installation is also precluded by the
exclusivity provision of the LPLA. See Carter v. Louisville Ladder Grp., LLC, 2005 WL 3088613, at *7 (W.D. La.
Nov. 17, 2005) (“The LPLA bars all causes of action for general negligence brought against product
manufacturers.”). The LPLA prescribes “the exclusive theories of liability for manufacturers for damage caused by
their products.” La. R.S. 9:2800.52. Yet, PNCS has failed to plead the elements of any of the four theories of


                                                         7
system never worked properly which resulted in PNCS’s losing profits.38 PNCS does not allege

that the HVAC system damaged any person or any property belonging to PNCS.

        “In most jurisdictions, the ‘economic-loss rule’ bars recovery in tort when a party suffers

economic loss unaccompanied by harm to his own person or property.” Wiltz v. Bayer CropSci.,

Ltd. P’ship, 645 F.3d 690, 695 (5th Cir. 2011) (citations omitted). In Chevron USA, Inc. v. Aker

Maritime, Inc., the Fifth Circuit explained the economic loss rule as follows:

        As explained by the Supreme Court, the economic loss doctrine prevents a
        plaintiff from recovering for damage to the product itself or losses that arise from
        the plaintiff’s inability to use the product. The purpose of the doctrine is to
        maintain the traditional distinction between contract and tort. When a product
        damages other property or causes personal injury, the action is for an unsafe
        product in tort. If the damage is instead to the product itself or a loss of profits,
        the action properly is in warranty or contract, for responsibility for those damages
        can more reasonably be the subject of negotiations.

604 F.3d 888, 900-01 (5th Cir. 2010) (citations omitted).

        PNCS’s tort claim against Trane seeking to recover lost profits resulting from the

damaged product itself and PNCS’s inability to use the product falls squarely under the

economic loss rule, and it is thus barred. Although PNCS argues that the faulty HVAC system

rendered the building unusable, its claim is not for remediation to the building, but rather for lost

profits, which is prohibited by the economic loss doctrine. As such, Trane’s motion for summary

judgment is GRANTED as to PNCS’s negligence claim, which is DISMISSED WITH

PREJUDICE.




liability under the LPLA. Id. 9:2800.54. Nor has PNCS come forward with any summary-judgment evidence to
support an LPLA claim.
          38
             R. Doc. 1-1 at 4.


                                                   8
         C. Stipulation pour artrui or third-party beneficiary contract

         The parties dispute whether Louisiana or New York law applies to PNCS’s claim for

stipulation pour artrui (Louisiana) or third-party beneficiary contract (New York) concerning

Trane’s contract with Steve’s A/C. Because PNCS did not provide an adequate choice-of-law

analysis and PNCS’s claim fails under both Louisiana and New York law, the Court will not

resolve the choice-of-law issue.

         Under Louisiana law, a contract for the benefit of a third party is called a stipulation pour

autrui. Joseph v. Hosp. Serv. Dist. No. 2 of Par. of St. Mary, 939 So. 2d 1206, 1211-12 (La.

2006). A stipulation pour autrui exists if (1) the contract manifests a clear intention to benefit

the third party; (2) there is certainty as to the benefit provided the third party; and (3) the benefit

is not a mere incident of the contract between the parties. Id. at 1212. “A stipulation pour autrui

is never presumed.” Id. The party claiming the benefit bears the burden of proof, which it

cannot meet, unless the contract manifests a clear intention to benefit the third party. Id.

Further, Louisiana law provides that “[t]he promisor may raise against the beneficiary such

defenses based on the contract as he may have raised against the stipulator.” La. Civ. Code art.

1982. Indeed, the rights of the third-party beneficiary under the contract cannot exceed those of

the contracting parties. Avatar Expl., Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 318 (5th Cir.

1991).

         New York law similarly provides that:

         A party asserting rights as a third-party beneficiary must establish (1) the
         existence of a valid and binding contract between other parties, (2) that the
         contract was intended for [its] benefit and (3) that the benefit to [it] is sufficiently
         immediate, rather than incidental, to indicate the assumption by the contracting
         parties of a duty to compensate [it] if the benefit is lost.




                                                    9
Nanomedicon, LLC v. Research Found. of State Univ. of N.Y., 112 A.D.3d 594, 596 (N.Y. Sup.

Ct. 2013) (quotation marks and citations omitted). Moreover, a third-party beneficiary “has no

greater rights under the contract than any of the contracting parties.” MBIA Ins. Corp. v.

Countrywide Home Loans, Inc., 39 Misc. 3d 1220(A) (N.Y. Sup. Ct. 2013); see also BAII

Banking Corp. v. UPG, Inc., 985 F.2d 685, 687 (2d Cir. 1993).

       Here, there is doubt whether PNCS has carried its burden of establishing that it was a

third-party beneficiary of the contract between Trane and Steve’s A/C. PNCS points to nothing

in the contract that manifests an intent that it benefit therefrom. Rather, as a lessee of the

property that did not itself pay for the renovations, PNCS received only an incidental benefit of

the contract. Moreover, even if PNCS were a third-party beneficiary, it has no greater rights than

the contracting party, Steve’s A/C, and the contract specifically excludes recovery for incidental,

indirect, and consequential damages, including lost profits, which constitutes PNCS’s sole claim

for damages. Because PNCS cannot maintain its third-party beneficiary claim under either New

York or Louisiana law, Trane’s motion for summary judgment is GRANTED as to PNCS’s

stipulation pour autrui claim, and it is DISMISSED WITH PREJUDICE.

       D. Redhibition

       Under Louisiana law, sellers impliedly warrant buyers against redhibitory defects, or

vices, in the thing sold. La. Civ. Code art. 2520. A seller is liable to a buyer for a redhibitory

defect when: (1) the seller sold a thing that is either absolutely useless for its intended purpose or

its use is so inconvenient or imperfect that had the reasonable buyer known of the defect, he or

she would not have purchased it; (2) the thing sold contained a non-apparent defect at the time of

sale; and (3) the seller was afforded an opportunity to repair the defect. See, e.g., Hoffman v.

B&G, Inc., 215 So. 3d 273, 277-78 (La. App. 2017). An “action in redhibition may be brought



                                                 10
only by a buyer against a seller of property … [and] the existence of a sale to the buyer must be

proven.” Franks v. Royal Oldsmobile Co., 605 So. 2d 633, 635 (La. App. 1992) (citations

omitted).

       Here, it is undisputed that PNCS was not the buyer of the Trane HVAC system. Thus,

PNCS cannot bring an action in redhibition against Trane. Accordingly, Trane’s motion for

summary judgment is GRANTED as to PNCS’s redhibition claim, which is DISMISSED WITH

PREJUDICE.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Trane’s motion for summary judgment (R. Doc. 13) is

GRANTED, and PNCS’s claims are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Trane’s motion to strike PNCS’s expert witnesses (R.

Doc. 14) is DISMISSED as moot.



       New Orleans, Louisiana, this 30th day of January, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
